Brady, J.
This action was brought upon two promise. *124spry notes, signed Griffith & Wundram, and upon an allegation that the defendants, including Abendroth, were copartners in a business which was conducted under the firm name of Griffith & Wundram. The appellant set up as a defence that he was only a special partner, having conformed to the statute relating to that subject, and, further, that in certain proceedings in bankruptcy an adjudication had been made declaring him a special and not a. general partner. The plaintiff, however, proved that when the certificate required by the statute was signed by him and filed, he had not, as stated in it, actually and in good faith paid in the amount of his contribution, and the result-of that false statement was to make him hable under the statute as construed.
The court of last resort had so declared (see Durant v. Abendroth, 69 N. Y., 148), and that decision disposes of the appeal. The defences interposed in all aspects seem to have been considered and overruled in several cases. See Durant v. Abendroth, May, 1885; Plaintiff herein v. Same, May, 1885, and Allison v. Same, January, 1885, decided in this department.
For these reasons, the judgment appealed from must be affirmed, with costs.
Daniels, J,, concurs.